Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 30, 2019.  Claims 1-15 are pending.

Specification
The disclosure is objected to because of the following informalities: 
At Page 9, Line 5, “Jaba” is believed to be intended as “Java” programming language.
At Page 20, Line 17, “allocats” is believed to be intended as “allocates”.    
Appropriate correction is required.

Claim Objections
Claims 3, 5, 6, 8, 10 and 12 are objected to because of the following informalities: 
Claim 3 recites the limitations “the autonomous vehicle” and “the vehicle”.  It is unclear, and therefore indefinite, if these are the same vehicle.  The secondary references should be consistent.
Claim 5 recites the limitation “a vehicle” and makes secondary reference to “the vehicle”.   It is unclear, and therefore indefinite, if these are the same as “the vehicle” of claim 3, or “the autonomous vehicle”.  This appears to refer to “a different vehicle” or “other vehicles”.
Claim 6 recites the limitation “an exercise apparatus”.  Claim 6 is dependent on claim 1, which previously introduced the limitation “an exercise apparatus”.  It is unclear, and therefore indefinite, if these are the same apparatus.
Claim 6 recites the limitation “a position of the user”.  Claim 6 is dependent on claim 4, which previously introduced the same limitation.
Claim 8 recites the limitation “a period of time for which the dynamic situation occurs”.  Claim 8 is dependent on claim 7, which previously introduced the same limitation.
Claim 8 recites the limitation “an exercise set performed while the dynamic situation occurs”.  Claim 8 is dependent on claim 7, which previously introduced the same limitation.  
Claim 10 recites the limitation “an operator”.  It is unclear, and therefore indefinite, what the “operator” does in the claim and if the “operator” is the same as “the user”.
Claim 12 recites the limitation “a user terminal” twice.  It is unclear, and therefore indefinite, if these are the same terminal.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1- 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the autonomous vehicle to the selected autonomous vehicle”.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites the limitation “the autonomous vehicle that comprises an exercise apparatus”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously introduce “an autonomous vehicle”.  This may be intended as something like “the autonomous vehicle further comprises an exercise apparatus”.  
Claims 2-11 are rejected for incorporation of the errors of the base claim by dependency.
Claim 5 recites the limitation “each vehicle”. There is insufficient antecedent basis for this limitation in the claim. Claim 5 introduced “a vehicle” and is dependent on claim 1, which introduced “an autonomous vehicle”.  
Claim 6 recites the limitation “the environmental information”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation “each section”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be something like “each section of the travel route”.
Claim 9 recites the limitation “the checked exercise set”.  There is insufficient antecedent basis for this limitation in the claim.    
Claim 12 recites the limitation “the autonomous vehicle for exercise”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 introduced “an autonomous vehicle”, and “information on a desired exercise”, but the two are not connected in the claim.  This may be intended as something like “a request for the autonomous vehicle to pick up a user to perform the desired exercise in the autonomous vehicle”.  
Claim 12 recites the limitation “each vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 introduced “an autonomous vehicle” and “a vehicle”.  It is unclear, and therefore indefinite, what vehicles are being referenced.  This will require establishing a list of autonomous vehicles that provide the desired exercise and selecting a desired autonomous vehicle based on a possible arrival time of each vehicle on the list.     
Claim 12 recites the limitation “the collected position of the user”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 previously collected the position of a “user terminal
Claim 12 recites the limitation “the vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 previously recited “an autonomous vehicle” and made secondary reference to “the autonomous vehicle” and introduced “each vehicle” and “a selected vehicle”.  This may be intended as “the selected vehicle” or “the autonomous vehicle”.  
Claim 12 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 previously introduced “user information” and “user terminal”.  
Claim 14 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 previously introduced “user information” and “user terminal”.  
Claim 15 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 previously introduced “user information” and “user terminal”.  
Claim 15 recites the limitation “the exercise set checked”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are rejected for incorporation of the errors of the base claim by dependency.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “stabilizer” in claims 5 and 13 is used by the claim to mean something like “stability level,” while the accepted meaning is “something that stabilizes the vehicle.” The term is indefinite because the specification does not clearly redefine the term.  The Specification describes only vague terms and includes “the level of stabilizer may be determined in advance by dividing the level of the stabilizer into a range of acceleration in which the vehicle may be balanced, a slope of the vehicle, and a reaction speed for a specific event when the user does the exercise during the autonomous control”.  This is unclear, and therefore indefinite.   
The term “U-Health environment” in claim 3 is used by the claim to mean something like “computer-connected exercise recommendations”.  There appears to be no accepted meaning for the term.  Kwon et al., U.S. Patent 9,787,818 (2017) discloses the term U-Health relating to “Ubiquitous Health” that collects biometric information and transmits the information to a doctor to allow a medical diagnosis.  It is unclear, and therefore indefinite, what the definition of U-Health in the claim would be to clearly determine the scope of claim 3 and possible infringement.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to the abstract idea of selecting an autonomous vehicle for exercise, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is 
Step 1

According to the first part of the analysis, in the instant case, claims 1-11 are directed to a system and claims 12-15 to a method.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A system of providing customized recommendation service, comprising: 
a server configured to select an autonomous vehicle in which a customized recommended exercise is available according to a situation of a user or a situation of autonomous control, and transmit information on a route of the autonomous vehicle to the selected autonomous vehicle to allocate the autonomous vehicle to a user terminal; and 
the autonomous vehicle that comprises an exercise apparatus through which the user may do the customized recommended exercise, and may perform the autonomous control along the route of the autonomous vehicle.

The basic elements of claim 1 are selecting an autonomous vehicle, and transmitting information, as claimed.  These steps describe the concept of selecting an autonomous vehicle, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of selecting an autonomous vehicle is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 
In the Specification, the “server” is merely defined as having the same configuration as a general web-server.  The “autonomous vehicle” does not perform the functions of the claim and is merely the subject of the action.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-11 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-11 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 12 is comparable to claim 1 with the same elements recited as a method claim.
Claim 12 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 13-15 are similar to claims 2-11 and are rejected for the same reasoning as the rejection of claims 2-11.   

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for selecting an autonomous vehicle, and transmitting information, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “server” and “an autonomous vehicle”.    
In the Specification, the “server” is merely defined as having the same configuration as a general web-server.  The “autonomous vehicle” does not perform the functions of the claim and is merely the subject of the action.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-15 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “server” is understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666